 660DECISIONSOF NATIONALLABOR RELATIONS BOARDpears that otherwise there is no substantial difference in their interests.Both groups of employees enjoy the same general working conditionsand fringe benefits; both are under the overall supervision of theplant superintendent.No union seeks to represent the printshopemployees separately.As the printshop employees are engaged di-rectly in the production of printed material, we find they are produc-tion employees.As we also find that they have sufficient interests incommon with other employees in the unit, we shall include them.13We find that the following employees of the Employer constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Mill-ville,Pennsylvania, operations, including the scheduling clerk, pro-duction control clerk, inventory control clerks, production clerk,traffic department clerk, and other plant clericals; the factory serv-ice representative; printshop employees; truckdrivers; janitors; andworking group leaders; 14 but excluding all other employees; drafts-men; the receptionist-switchboard operator, accountant-factory pay-roll clerk, and other office clerical employees; professional employees;guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]13Kentueky Rural Electric Cooperative Corp.,127 NLRB 887 (print shop) ;LittonIndustries of Maryland, Inc.,125 NLRB 722 (publications section).14The Employer would include certain working group leaders.At the bearing, thePetitioner did not clearly indicate its position with respect to these employees ; they arenot specifically contested in the Petitioner's brief. In any event, the record indicates thatthe working group leaders are merely more experienced employees performing regular pro-duction and maintenance work; they possess none of the statutory indicia of supervisoryauthority.We include them in the unit.Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians(AFL-CIO)Fetzer Television,Inc.andNational Association of BroadcastEmployees and Technicians(AFL-CIO).CasesNos. 7-CA-2567 and 7-CA-2567(1).November 16, 1960DECISION AND ORDEROn June 21, 1960, Trial Examiner Sydney S. Asher, Jr., issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in certain unfair labor prac-tices.The Trial Examiner also found that the Respondent had notengaged in certainother unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.Thesefindings, conclusions, and recommendations are more fully set forth129 NLRB No. 76. FETZER TELEVISION, INC.661in the copy of the Intermediate Report attached hereto.Thereafter,the Charging Party and the Respondent filed exceptions to the Inter-mediate Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-tions, and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Fetzer Tele-vision, Inc., Cadillac,Michigan, its officers, agents, successors, andassigns,'shall:1.Cease and desist from :(a)Discouraging membership in or activities on behalf of NationalAssociation of Broadcast Employees and Technicians (AFL-CIO),or any other labor organization, by relieving its employees of any oftheir duties or in any other manner discriminating against them inregard to their hire or tenure of employment or any term or conditionof employment.(b)Threatening its employees with discharge or other reprisals ifthey join or assist the above-named labor organization, or any otherlabor organization, or select such labor organization as their bargain-ing representative.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of rights guaranteed them in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized by Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Revoke its interoffice memo addressed to Gordon Stone, datedOctober 30, 1959, insofar as it relieves him of maintenance dutiestheretofore performed by him.(b)Offer to Gordon Stone immediate and full reinstatement to hisformer or substantially equivalent maintenance duties, and make him 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any loss of pay he may have suffered by reason of the dis-crimination against him, in the manner set forth in the IntermediateReport.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze and compute the amount of backpaydue under the terms of this Order.(d)Post at its offices in Cadillac, Michigan, and its transmittersite in Tustin Township, Osceola County, Michigan, copies of thenotice attached hereto marked "Appendix." 1Copies of such notice,to be furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's representative, be postedimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.IT Is FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges that the Respondent illegally inter-rogated its employees, discriminated against Gordon Stone on October23, 1960, or discriminated against George Labbe on November 30, 1959.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that :WE WILL N OT discourage membership in or activities on behalfof National Association of Broadcast Employees and Technicians(AFL-CIO), or any other union, by relieving our employees ofany of their duties, or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any termor condition of employment.WE WILL NOT threaten our employees with discharge or otherreprisals if they join or assist any union, or select any union astheir bargaining representative. FETZER TELEVISION, INC.663WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any union, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a union as acondition of employment, as authorized by Section 8(a) (3) ofthe National Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL revoke our interoffice memo addressed to GordonStone, dated October 30, 1959, insofar as it relieves him of main-tenance duties theretofore performed by him.WE WILL offer to Gordon Stone immediate and full reinstate-ment to his former or substantially equivalent maintenance duties,and make him whole for any loss of pay he may have sufferedby reason of the discrimination against him.FETZER TELEVISION, INC.,Employer.Dated---------------- 13y-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.CONSOLIDATED INTERMEDIATE REPORTThese cases involve allegations that Fetzer Television,Inc.,herein called theRespondent,has interferedwith,restrained,and coerced its employees in certainspecified respects since on oraboutMay 19, 1959;that it discharged employeeGeorgeLabbe i on or about November 30, 1959, andhas since failedand refusedto reinstate him, because he was a member of the bargaining committee of NationalAssociationof Broadcast Employees and Technicians(AFL-CIO),herein calledthe Union, andjoined and/or assisted the Union or engaged in other concertedactivities;and thatit changedand shortenedthe hoursof employmentand changedother working conditions of employee Gordon Stone,on or aboutOctober 26, 1959,and has since refused torestorehim to his former conditionsof employment,becauseof hismembership in and activities on behalf ofthe Unionand/or because he en-gagedin other concertedactivities.It is allegedthatthis conduct violated Section8(a)(1) and(3) of theNational LaborRelationsAct, as amended (61 Stat. 136),herein calledthe Act.The twocaseswere consolidated for hearing.After theissuance of a consolidated complaintby theGeneral Counsel2 and the filing of ananswer bythe Respondent,a consolidated hearing was held beforethe dulydesignatedTrial ExamineratCadillac,Michigan,on March 2and 3, 1960.All parties wererepresented and participated in the hearing.Afterthe close of the hearing, theUnionand the Respondent filed briefs,which havebeen duly considered.Upon the entirerecordin these cases,3and from my observation of the witnesses,I make the following:iReferred to in the pleadings as George Labbee.2The term"General Counsel" refers to the General Counsel of the National LaborRelations Board and his representative at the hearing.3 On June 6,1960, the transcript was corrected in certain specific respects. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTThereis no dispute,the Board has found,4and it is now found,that the Respondentis,and at all material times has been,engaged in commercewithin themeaning oftheAct,that its operations meet the Board's jurisdictional standards,5and thatNational Association of Broadcast Employees and Technicians (AFL-CIO) is, andat all material times has been, a labor organization within the meaning of the Act.A. Sequence of eventsIn 1958 television stationWWTVinCadillac,Michigan,was owned by SpartonBroadcasting Company, herein called Sparton.The Union filed a representationpetition with the Board (Case No. 7-RC-3697) and an election was directed amongthe technical and production employees of the station, with certain inclusions andexclusions not here material.6The Union lost the election which ensued.?OnOctober 1, 1958, the Respondent purchased station WWTV from Sparton.Most ofSparton's former personnel, both managerial and rank-and-file, continued to workforWWTV without interruption after the sale of the station.On July 20, 1959, the Union sent a letter to the Respondent claiming to representa majority of the employees in the Respondent's engineering and production depart-ments.This was received by the Respondent on July 22 8Meanwhile, on July 21,the Union had filed with the Board a representation petition (Case No. 7-RC-4176)seeking an election.A Board-directed election 9 was conducted on October 23among the technical and production employees at Station WWTV with certaininclusions and exclusions.The Union won and was certified on November 2.B. Interference, restraint, and coercion1.Threats and interrogationa.Contentions of the partiesThe complaint alleges that since on or about May 19, 1959, the Respondent hasengaged in a continuous course of interference, restraint, and coercion of its em-ployees.The following "particular acts in furtherance" of this course of conductare alleged: (a) by threats of reprisal and promises of benefit, urging, persuading,and warning its employees to refrainfromsupporting the Union; and (b) interrogat-ing employees concerning their union membership, sympathies, and activities.Thisconduct is alleged to have been accomplished by the Respondent's officers, agents,and representatives, including Cleetis Eugene Ellerman, Ronald M. Baker, andRichard Dwight Wheeler.The answer denies that any threats of reprisal, promisesof benefit, or interrogation took place, and further states that "any such interrogation,if such did in fact occur, was within the limits permitted by law."Let us take upseriatimthe conduct of each of the Respondent's supervisors.b.Cleetis Eugene EllermanEllerman was vice president and general manager of station WWTV underSparton, and continued in those capacities after the station was sold to the Re-4Television, Inc,Case No. 7-RC-4176, Decision and Direction of Electionissued September 30, 1959, not published in NLRB volumes5 The Respondent Is a Michigan corporation with its principal office in Cadillac,Michigan, where it operates a television station (WWTV) by virtue of licenses from theFederal Communications Commission.The Respondent performs services valued in excessof $100,000 annually for enterprises, each of which produces and ships outside the StateIn which they are produced, products valued in excess of $50,000 annuallyThe Respond-ent is a wholly owned subsidiary of Fetzer Broadcasting Co, a Michigan corporation,which also owns and operates a radio and television station at Kalamazoo, Michigan(WKZO and WKZO-TV)Respondent and/or Fetzer Broadcasting Company transmitradio and/or television signals outside the State of Michigan and receive revenues inexcess of $25,000 annually for services from enterprises located outside the State ofMichigan6 Sparton Broadcasting Company (WWTV),Decision and Direction of Election IssuedJune 25, 1958, not published in NLRB volumes.7 Spartan Broadcasting Company (WWTV),122 NLRB 1191.8All dates herein refer to the year 1959, unless otherwise noted8Fetzer Television, Inc,Decision and Direction of Election Issued September 30, 1959,not published in NLRB volumes. FETZER TELEVISION, INC.665spondent.The complaint alleges, the answer admits, and I find that, at all materialtimes, he was a supervisor within the meaning of the Act.Shortly before the election in October, Ellerman asked John Charles Jacobson,an announcer in the Respondent's employ,10 how he thought the election would go.Jacobson replied that he did not know.Ellerman then said: "If the Union comesin . . . it's going to make it bad on a few fellows because we're not going to beable to pay the wages that the Union demands and we're not going to be able tocontinue with our strong local programmings. So this will probably mean the ter-mination of employment of some of the fellows that work on the production staff;and maybe even announcers." 11Under the circumstances here present, the casual questioning of Jacobson as tohow he thought ,the election would come out was the harmless fruit of curiosity andlacked any reasonable tendency to interfere with the rights of employees.12 So faras the statement which followed it is concerned, I do not consider this a threat thatif the Union should come in, the Respondent would use its economic power toretaliate against the employees.Rather I find it constitutes no more than a predictionof what might be expected to happen if the Union should be successful.13 It follows,and I find, that Ellerman's conduct was not violative of the Act.c.Ronald M. Baker14Baker became chief engineer of station WWTV on July 1, 1959. As such he hasgeneral supervision of all engineering work and is also responsible for maintenanceof the studio building.The complaint alleges, the answer admits, and I find, that atall times since July 1, 1959, Baker has been a supervisor within the meamng of theAct.Gordon Stone, then a janitor, maintenance man, and part-time cameraman em-ployed by the Respondent, testified that on approximately July 21 Baker asked himand Carl Edberg, an engineer, into his office and stated that he had just received atelephone call from Ellerman that the Union was seeking an election.According toStone, Baker then asked, "What do you boys know about it?"; Edberg replied that hedid not believe it; Stone answered that he had been "approached by a union repre-sentative a number of times"; Baker rejoined that it was "a very poor time to talkabout unions because Gene [Ellerman] is just starting to soften up" and Edberg re-marked that if an election was held, he hoped it would not come while he was onvacation "because I came clear back from across the Straits last year to vote " Stonefurther testified that on August 13 Baker said to Stone and Edberg: "There's some-thing you fellows want to think over, that if the Union gets in, cameramen andpossibly T.D.'s 15 will have to have first class licenses 16 and therefore [cameramen]Arthur Runyon and George Labbe and possibly you will be looking for new jobs."According to Stone, Stone replied, "Well, Ron, the Union doesn't require cameramento have licenses"; Baker responded that "the company won't feel like paying-orwon't be able to pay-the wages that the Union will demand for cameramen to aman that doesn't have a first class license.Therefore, they will want engineers,"and Edberg left before the conversation ended.Edberg testified that it was George Wilson,17 rather than Baker, who told Stoneand Edberg that he had received a telephone call from Ellerman that the Union was10 In its 1959 Decision and Direction of Election, the Board excluded announcers fromthe bargaining unit.However, this fact does not deprive announcers of the protection ofthe Act.Arlington Hotel Company, Inc.,127 NLRB 736."The findingsof fact with regard to this conversation are based upon a synthesis ofthe testimony of Jacobson and Ellerman.12Blue FlashExpress,Inc.,109 NLRB 591, 592-59513CrosbyChemicals,Inc.,121NLRB 412, 415, enforcement denied 274 F. 2d 72(C A 5).14Referred to in the complaintas RonaldW. Baker."The technical director (or switcher-director) on a live television show selects, bymeans of switches,which video and audio signals go out over the air at any givenmoment16 This refers to a Federal Communications Commission license required to operate cer-taintransmitting equipmentNo Federal Communications Commission regulation hascome to my attention whichrequiresthe operators of televisioncamerasto be licensed.17Wilson was Baker's predecessor as chief engineer of WWTV.Although Baker tookoverthis lobon July 1, Wilsonremainedat the station for several weeks thereafterWilsonis not named in thecomplaint, nor does the General Counsel contend that anyconduct of Wilsonviolatedthe Act. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDseeking an election.Edberg further denied that he had ever heard Baker, in Stone'spresence, state that cameramen would have to be licensed.Ellerman testified that onJuly 22, after receiving the Union's letter of July 20, he communicated with Wilsonrather than Baker.Baker flatly denied that he had any conversation with Edberg,and Stone following a telephone conversation concerning the Union's request forrecognition.He further denied asking Stone what he knew about the Union. Fin-ally, he denied having any conversation with Edberg and Stone on August 13 to theeffect that if the Union came in cameramen would have to be licensed. In view ofthe testimony of Ellerman, Edberg, and Baker Lam convinced that Stone was con-fused with regard to the incident on July 21. Furthermore, I credit Baker's denial,as partly corroborated by Edberg, respecting the incident of August 13.Accord-ingly, I will base no findings on Stone's testimony as to either of these events.In October, about 2 weeks before the election, Baker told Norman Bradshaw, anengineer employed Eby the Respondent, that "if the Union does get in here. thecameramen are going to be required to have first class phone tickets [Federal Com-munications Commissions licenses]."Bradshaw responded: "If you're referring to.,the union that is trying to get in here, you're mistaken, because nothing in theirunion requirements say that anyone has to have a license. . . . you must be re-ferring to I B E.W. which does require their cameramen in most stations . . . tohave first phone licenses." 18 It is clear from the context of this conversation thatBaker made no threat of reprisal by the Respondent.On the contrary, the subjectunder discussion was speculation upon the prediction of what demandsthe Union,if successful, would make regarding the licensing of cameramen.Viewed in thislight Baker's remark had no coercive effect.d.Richard Dwight Wheeler19Wheeler was operations manager for station WWTV under Sparton.As such heheaded the production department and supervised such activities as programing,film traffic, art, photography, and live studio arrangements.He continued in thiscapacity after the Respondent acquired station WWTV from Sparton.The complaint,alleges, the answer admits, and it is found, that at all material times Wheeler wasa supervisor within the meaning of the Act.On May 12, 1959, Wheeler told Arthur Runyon, ,a cameraman then employed bythe Respondent, that he understood there was a "Union man" in town and asked ifRunyon had been contacted by him, or by any engineer in the Respondent's employ,regarding union activities.Runyon replied that he had not.Wheeler then statedthat there was "one rat" who had invited the Union's representative to organize theRespondent's employees and threatened: "We'll find out who this troublemaker isand we'll get rid of him in time."AfterWheeler commented on reasons why"the Union would be 'a bad thing," Runyon revealed that, before joining the Re-spondent's staff, he had been a member of the Union at his former place ofemployment.20The earliest charge in these cases, that in Case No. 7-CA-2567, was served onthe Respondent on November 19, 1959.The incident described above took placeon May 12, 1959, more than 6 months prior to the service of the earliest charge.Hence the matter is barred by the 6 months' limitation contained in Section 10(b)of the Act.Accordingly, no unfair labor practice findings may be based on thisincident.On July 1, Wheeler asked Dawn Kennedy,21 then an employee of the Respondent,if she had been contacted by the Union.Kennedy answered that she had been con-tacted by the Union in 1958, but not in 1959.Wheeler then stated that "they hadan inkling that the Union was coming in" and had estimated the number of unionsupporters in each department and that there was "an extra person in our depart-ment they couldn't account for."On August 14, Wheeler returned from the representation hearing in Case No.7-RC-4176, which was held that day, and was asked by Kennedy "What was all theIsThe findings of fact regarding this conversationare based upon Bradshaw's undeniedtestimony.19 Referred to in the complaint as Dwight Wheeler.20The findings of fact with regard to this conversation are based on Runyon's uncon-tradicted testimony.Runyon further testified that after this revelation,Wheeler re-bad you comeup here"Wheeler denied making such a statement. I deem it unnecessaryto resolve this conflict.ii At that time Kennedy wasunmarried and her maiden name was Dawn Peckham. FETZER TELEVISION, INC.667trouble about?"Wheeler replied that "it was mostly caused by Quintan Daily" 22whom he described as a "troublemaker .. . always trying to get the Union in" andadded that "if he [Daily] wasn't such a good engineer . . . he would have beendischarged long ago." 23With regard to the conversation of July 1, I find nothing in Wheeler's questioningof Kennedy which was violative of the Act.NOT did his subsequent remark in thatconversation (that there was an extra person in the department that they couldnot account for) tend to interfere with, restrain, or coerce the employees.The con-versation of August 14, however, stands on a different footing. In the context of arecital of Daily's alleged attempts to bring the Union into station WWTV, Wheeler'sremark that Daily "would have been discharged long ago" if he had not been sucha good engineer 24 constituted a threat of economic reprisal by the Respondent againstemployees who engaged in concerted activities.e.Paul HillHill was station WWTV's chief announcer.His name does not appear in thecomplaint.During the hearing the parties stipulated, and I find, that at all timessince October 5, 1959, Hill has been a supervisor within the meaning of the Act.About 2 weeks before the election held on October 23, Hill had a conversationwith Jack Arrington, the Respondent's film editor, about the Union.During thisconversation, Hill told Arrington that Ellerman "wasn't going to stand for-that hewouldn't monkey around with the guys this time like he did a year ago; that . . .chop-chop, we'd be going down the old country road." 25 It is found that this con-stituted a threat of reprisal for union activities.Within a month after the election held on October 23, Hill told Jacobson that,with the Union in, the Respondent wanted to be prepared in case of a strike, andadded: "There's going to be a lot of dead flies swept away." 26As the GeneralCounsel stated at the hearing that this evidence was adduced solely to support the8(a)(3) portions of the complaint, and for no other reason, no finding of anindependent violation of Section 8(a) (1) of the Act will be based thereon.2.Wage increasesa.Facts(1) In generalIn January 1959, Wheeler posted a notice directed generally to the studio staff,which stated, in part: "Several raises have been given and more will be forthcomingto deserving personnel."At oral argument, the General Counsel contended that the Respondent had estab-lished "normal wage increases which were set up to come every six months or so."The record does not support this contention by any clear and convincing proof. It istrue that Arrington, a witness for the General Counsel, testified in answer to a leadingquestion that according to some vague "Company schedule" he was due for a wageincrease on January 1, 1960, or "thereabouts."On the other hand Stone, anotherwitness for the General Counsel, testified clearly and without contradiction that he"had had only aboutone raisein two years."(2)Gordon StoneDuring the morning of July 22 27 Stone complained to Baker that he was "verydissatisfied" with the wages he was being paid. Baker replied that he would see whatraThe transcript in Case No. 7-RC-4176 indicates that the Union's only witnesstherein was Quenton S Daly, then an engineer employed by the Respondent.asThe findings of fact regarding these two conversations between Wheeler and Kennedyare based upon Kennedy's undenled testimony.Wheeler admitted that he asked Kennedyif, she had been contacted by the Union.21As will appear in more detail hereafter, station WWTV was in need of engineers atthat time.zeThe findings regarding this conversation are based upon Arrington's undeniedtestimony26The findings regarding this conversation are based upon Jacobson's undeniedtestimony.aT Stone placed this conversation as occurring "approximately July 21st."From sur-rounding circumstances and from Ellerman's testimony I find that it took place onJuly 22. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe could do about it. That afternoon Baker recommended to Ellerman that Stone'swages be increased and Ellerman approved. Baker then informed Stone that he hadbeen granted a wage increase of 25 cents per hour, effective August 1.28(3)George LabbeIn 1958 Labbe asked Wheeler for a raise in pay. The request was refused at thattime.At the end of July 1959, Wheeler summoned Labbe to his office and told himthat he would receive a wage increase based on a 44-hour week. This became effec-tive August 1.29(4)Norman BradshawEarly in October Bradshaw asked Baker for a wage increase. The request was notgranted 30(5) Jack ArringtonIn November Arrington told John North, the Respondent's studio supervisor, "itseemslike I ought to be worth more money." North replied that "All wages havebeen frozen since the Union has come in." 31Arrington did not receive any increasein pay.The parties stipulated that North was, at all material times, a supervisorwithin themeaning ofthe Act.b.Contentions of the pattiesThe General Counsel asserts that the Respondent's according wage increases toStone and Labbe on August 1, accomplished "with the knowledge of the union's com-ing in there," constituted promises of benefits for refraining from union activity andinterference with the employees' rights.The Union agrees.The General Counselfurther contends that the Respondent's refusal to grant a pay raise to Bradshawwhen requested by him in October 1959, and its failure to accord a wage increase toArrington, although it was due him on January 1, 1960, constitute further violations.Finally, the General Counsel maintains that North's statement to Arrington in No-vember that all wage raises had been "frozen" since the Union's advent constitutedstill another violation of the Act.The Respondent, conversely, argues that none ofthis conduct transgressed the law.c.ConclusionsInAmerican Freightways Co., Inc.,the Board set forth a test for determiningwhether an employer's granting of economic benefits to his employees violated Section8 (a) (1) of the Act. It there stated:the test.does not turn on the employer's motive or whether the coercionsucceeded or failed.The test is whether the employer engaged in conduct which,itmay reasonably be said, tends to interfere with the free exercise of employeeright under the Act.32Let us apply that test to the facts of the instant cases.The picture presented is that,during the Union's organizing campaign, the Respondent granted wage increases toStone and Labbe but denied Bradshaw's request for a pay raise.33 In none of thesediscussions was the subject of the Union mentioned. In evaluating this conduct, itcannot be fragmentized; it must be considered as a whole. It seems reasonable toconsider that whatever coercive tendency the wage raises to Stone and Labbe mighthave had were completely offset by the Respondent's refusal to increase Bradshaw'spay.No consistent pattern was established from which a tendency to coerce couldemerge, even though all three employees involved (Stone, Labbe, and Bradshaw)The findings of fact regarding this incident are based upon a synthesis of the testi-mony of Stone and Ellerman.29The findings of fact regarding this event are based upon Labbe's undenied testimony80The findings of fact regarding this incident are based upon Bradshaw's undeniedtestimony."'The findings of fact with respect to this conversation are based upon Arrington'sundenied testimony.82 124 NLRB 146. InTrue Temper Corporation,127 NLRB 839, this test was furtherdiscussed.In my opinion, nothing said inTrue Temperaltered or modified the test laiddown inAmerican Freightways."I find no credible evidence to support the General Counsel's contention that a raisein pay was due Arrington on or about January 1, 1960 FETZER TELEVISION, INC.669were active supporters of the Union. I conclude that, without regard to the Respond-ent'smotives, the General Counsel has failed to prove that the conduct in question,under the circumstances here present, reasonably tended to interfere with the freeexercise of the employees'rights.There remains the remark of North to Arrington in November that all wages hadbeen"frozen"since the Union "came in."This remark was made in response towhat could reasonably have been interpreted as an individual employee's attempt tobargain about his own wages.The Union was then the statutory bargaining agent ofall employees in the unit, hence such individual bargaining was proscribed by theAct.34 In view of that fact, North's reply to Arrington may reasonably be regarded asa refusal to deal with an individual employee with respect to his pay.Thus it in-volved no violation of the Act.3.ConclusionsOn September 10, 1959, the Union filed charges against the Respondent in CaseNo. 7-CA-2511alleging,inter alia,illegal interrogation of employees,discrimina-torily granting economic benefits to discourage union activity, and other violations ofSection 8(a) (1) of the Act. The Union withdrew this charge on November 5, 1959.The Respondent urges that these facts prevent findings herein that the Respondentcommitted violations of Section 8(a)(1) of the Act prior to November 5, 1959.I do not agree. In my opinion, the Union's withdrawal of the charge in Case No.7-CA-2511 neither estopped the Union from filing the later charges in the instantcases, nor prevented the General Counsel from proceeding in the instant cases.I conclude that at all times since August 14, 1959, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed themin Section 7 of the Act.This conclusion is based only upon Wheeler's undenied re-mark to Kennedy on August 14, in a discussion of Daily's support of the Union, thatifDaily had not been such a good engineer he would have been discharged "longago"; and Hill's undenied statement to Arrington early in October in the context ofa discussion concerning the Union that Ellerman "wouldn't monkey around with theguys" and that "chop-chop, we'd be going down the old country road."The General Counsel asserts that the record facts demonstrates the Respondent'santipathy toward the Union.The Respondent contends in its brief that it "displayedno hostility or animus toward the Union."The nature of the two violations ofSection 8(a)(1) of the Act found above convinces me that the General Counsel iscorrect in this respect.35This conclusion is bolstered by consideration of Wheeler'sremarks to Runyon on May 12, 1959, regarding the "one rat" who invited theUnion in, coupled with a threat to discover his identity and "get rid of him in time," 36and Hill's statement to Jacobson within a month after the election that"there's goingto be a lot of dead flies swept away."Based upon these four incidents it is foundthat, at least since May 12, 1959, the Respondent's attitude toward the Union hasbeen one of animosity 37C. Changes in working conditions of Gordon Stone1.FactsStone was hired in April 1957 by Sparton as janitor and building maintenanceman for station WWTV. A condition of his hire was that he operate a televisioncamera.He did so immediately, and combined the duties of cameramen with thoseof janitor and maintenance man, performing"any building repair that needed beingdone."When the Respondent purchased the station, Stone continued at WWTVwithout interruption in the same capacities.He was paid on an hourly basis andhis hours varied from week to week.He spent an average of about 10 hours perweek on camera work and about 35 hours per week on janitorial and maintenancework.Prior to June 1959, he was one of two cameramen on a live evening telecast.In June he was taken off this evening show and assigned instead to a live afternoon^ MedoPhotoSupply Corporation v N L R R,321 U.S. 6783eThe Respondent,of course,has a legal right to resent the UnionSeeNLRB. vT. A McGahey, Sr, et al, d/b/a Columbus Marble Works,233 F. 2d 406, 409 (CA. 5).Therefore the finding of union animus is made as a simple statement of existing fact, andnot in a critical sense.But,as pointed out inMcGahey,this animus may not legallygive rise toconductviolative of the Act° Although this event occurred outside the statutory 6-month period it can neverthelessbe considered as evidence of union animus.37 In reaching this conclusion I have not relied upon evidence introduced by the GeneralCounsel other than the four specific incidents recited above 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDshow known as "Party Line" as the only cameraman.Thistelecast required approx-imately 2 hours per day of Stone's time.As mentioned above, Stone received awage increase to $1.87/per hour effective August 1.Stone has been president of the Union's local atstationWWTVat least since earlyinDecember.He acted as the Union's official observer at the Board election onthe morning of October 23.That afternoon he received an interoffice memo fromWheeler which read as follows:Subject: Camera Operation.Since you have expressed the opinion that the camera operation on "PartyLine" is in conflict with the hours which you would normally work on yourother duties as maintenance man, we would like to release you from yourobligation to run camera on this show.EffectiveMonday, October 26, 1959,you will no longer be expected to operate camera.Accordingly, October 23 was the last day on which Stone operated a camera.During the following week, October 26 through 30, Stone worked a total of 40hours, even without camera work.This was because he completed the installation(begun the previous week)of a doorway through a cement-block wall.On October30, Stone received two interoffice memos from Baker,his immediate superior.Thefirst one read:Subject: Job andschedule changes.GORDIE, As we are making some changes in the Engineering Departmentwhich primarily effect the Staff Engineers,I am also making several changeseffective November 1st next, that will effect [sic] you.As of the aforemen-tioned date, I will be placing you on the early A.M. shift (starting at 6 a.m.) tobe responsible only for the proper cleanup, waxing ect. [sic] of the transmitterbuilding in its entirety.Your hours will probably vary from week to week,depending on the workload that will be required of you.The second one read:Subject: Hourly wages.Supplemental to my memo of October 30th,I am advising the AccountingDepartment that effective November 2nd, your working hours per week willbe of an indefinite number, and that they are to pay you on the basis of $1.87per hour.Upon receiving these, Stone telephoned to Baker and requested that his startinghour be changed from 6 a.m. to any time after 4 p.m. Baker replied that he wouldsee what he could do. On the next day Stone received another memo from Bakerwhich read:Subject: Re your callto meOct. 30.GORDIE, I have been trying to justify your request to have your new assignedhours(6 a.m.) changed to some other time. I have to, in the Company interestmaintain them as assigned.The hours that I have assigned you will get thebest job done as far as cleaning ect. [sic]just before the broadcast day hasbegun.Hoping that you will be able to make the necessary adjustments at hometo adjust to this schedule.On November 2, Stone replied to Baker as follows:In reply to your memo of Oct.31 I wish to express that I have no objectionto the new assigned hours of starting my shift(6 a.m.). I wish to inform youthat I am available for the duties which I have been performing since my hiringdate of April, 1957.Also that I did not express the opinion as per.Mr. DwightWheeler's memo of Oct. 23, 1959 that camera operation on "Party Line" is inconflict with my other duties.After November 1, Stone worked on a shift beginning at 6 a.m.He averagedfrom 25 to 30 hours work per week. He had previously commenced some paintingand had put on a primer coat, but after November 1 did nothing further towardcompletion of this project.Since November 1 Stone performed maintenance workin only twoinstances:On about January 1, 1960, on Baker's orders, he knocked ahole in a wall for ventilation; and on January 13, 1960, patched a roof.The re-mainder of his time has been devoted to janitorial work.Othermaintenanceprojects still remain to be done on November 1 at .the time of the hearing.On January 13, 1960, while working on the roof, Stone was injured.He had notyet returned to work at the time of the hearing and was carried on the Respondent's FETZERTELEVISION, INC.671payroll in sick leave status.A temporary replacement, who performs only janitorialservices, has been hired to fill in for Stone until he is able to resume working.2.The General Counsel's caseThe General Counsel and the Union contend that Stone was relieved of camerawork on October 23 because of his known union activities. In support of this con-tention they point to: (1) the hostility of the Respondent to the Union; (2) thetiming of the order of October 23 within hours after the Responden became awarethat Stone was a supporter of the Union; (3) the Respondent's need for Stone as acameraman, demonstrated by the fact that, during the week following October 23,Labbe was required to work 10 hours overtime in order to take over Stone's cameraassignment on "Party Line."The General Counsel also appears to maintain that on October 30 the Respondentdiscriminatorily changed Stone's starting time to 6 a.m. because of his known unionadherence. In this connection, the record shows that after receiving the memo ofOctober 30 Stone notified Baker that he preferred a different starting hour, butdespite this fact Baker refused to rescind the change; and after Stone was injured,his replacement was put on a shift beginning at midnight-hours which Stonepreferred, but which Baker had denied him.Finally, the General Counsel urges that the memo of October 30 discriminatorilydeprived Stone of some of his former maintenance duties, because of his knownunion activities.In support of his contention, the General Counsel points to thefact that the memo of October 30 caused Stone to abandon an unfinished paintingjob, and that there then were, and still are, a number of maintenance projects forwhichStone is needed.3.TheRespondent's defenseThe answeralleges as a defense:that effective on or about October 26, 1959, Respondent undertook con-solidation of its camera activities with the view to ultimate replacement ofcameramen and the transfer of the duties thereof toengineers;that in con-sequencethereofand in consequenceof the desire of the said Gordon Stone tobe relieved of camera duties, he was relieved of all such duties effective Monday,October 26, 1959.There is nocontentionthat the qualityof Stone'swork in any of his three capacities(cameraman, janitor, and maintenance man) was unsatisfactory.With regard to the transfer of camera duties to engineers, the credible testimonyof the Respondent'switnessesestablishes the following facts:When the Respondenttook over station WWTV the men operating cameras were not engineers. Ellermanand other administrative personnel visited WKZO, the Fetzer station at Kalamazoo,Michigan.Among other things, Ellerman found that at WKZO the men runningthe cameras were engineers. Shortly after January 1, 1959, he discussed with CarlLee, executive vice president of Fetzer Broadcasting Company, the feasibility ofof having engineers operate cameras at WWTV. The situation at WWTV, in Eller-man's words, was: "We were short of engineers at the time.We were searchingdesperately for qualifiedengineers.We had advertised for engineers; we wereinterviewing engineers. . . .And we had some difficulty in finding qualified people."In June, Lee, Ellerman, and other executives of Fetzer held a managers'meeting atwhich the subject was discussed further.This strengthened Ellerman's "belief thatwe should have engineers perform our camera operation." 38When Baker becamechief engineer of WWTV in July he was immediately informed of this objective, pre-sumably by Wilson "who had always been a firm advocate of having engineerson camera " The Respondent's attempts to secure more engineers-begun as earlyas January 1959, but temporarily dropped-were revived in the summer of 1959.Baker suggested hiring juniorengineers(men with licenses but little actual experi-ence) and "we commenced looking for junior engineers [and].contactedseveral people."As a result in August or September a junior engineer, Dean Bass,was hired to fill a vacancy on the engineering staff. In October arrangements weremade to hire another juniorengineer,Scolton,who was due to start work on'8The advantages of this system, as explained by Ellerman, are (1) an engineer run-ning a camera speaks the same language and works more closely with his fellow engineerin the control booth ; (2) in case a camera breaks down during operation, a visual observa-tion to locate the trouble by an engineer is more meaningful than one by a nonengineer ;and (3) in case of trouble with the transmitter, there are two engineers present to makerepairs instead of only one 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 26.39 In the middle of the week ending October 23, Ellerman instructedWheeler to take Stone off camera work at the end of that week. On Friday after-noon, October 23, Ellerman learned that Stone had acted as the Union's observer atthe election that morning, and that Scolton would not report for work for a weekafter the originally anticipated date of October 26. In the light of this knowledge,Ellerman and Wheeler discussed the advisability of going ahead with the plan toremove Stone from camera work.Wheeler assured Ellerman that he could "coverthe camera shows" without Stone until Scolton reported.Ellerman decided: "sinceNABET is a charging union they're going to [file] an unfair labor [practice] chargeanyway so let's go ahead with our plans.we might as well just go ahead withour policies and not let this enter our thinking at all . . . we were still running atelevision station; we were still adhering to our policies. . . . I was not of the opinionthat we should interrupt [a] change in policy just because there had been an elec-tion..I felt this was not important enough to change our . . . carrying out ofthe plan " In addition, Ellerman knew that Stone was constructing a door at thetime, which "we wanted to get.cleaned up just as quickly as possible.theengineering department [wanted] to get the dust nand dirt out of the place because. . . dust and dirt [are] rather expensive to a transmitter"; keeping Stone on cameraoperation an additional week "would have just [dragged] out the job [on the door]thatmuch more."Accordingly, Stone was taken off camera work on October 23.He completed work on the door by October 30. Labbe took over Stone's cameraassignment on "Party Line" that week, requiring 10 hours of overtime by Labbe.Scolton reported for work November 2 and was assigned to camera work. Later inNovember, Runyon, a nonengineer cameraman, resigned and Bass, the engineerhired in August or September, was assigned to camera work.4.ConclusionsI am convinced, and find, that the Respondent adopted a policy of using engineersto operate cameras entirely aside from the union activities of its employees, forreasons of efficiency, and in line with the policy of other Fetzer stations.The delayin effectuating this policy was due, in major part, to the difficulty of finding qualifiedengineers.At the time Scolton's services were arranged for, and the decision wasmade to relieve Stone of camera work, the Respondent did not know of Stone'sunion activities.When such knowledge was obtained, Ellerman decided neverthelessto go ahead with the already formulated plan to replace Stone with Scolton.Hedid so, despite the delay in Scolton's reporting, because of the desirability of havingStone complete work on the door as rapidly as possible.40Inview of these facts,although the matter is not entirely free from doubt,41 I conclude that the GeneralCounsel has failed to prove that the Respondent removed Stone from camera workon October 23 for discriminatory Teasons.Nor do I perceive any discriminatory motive in Baker's memo to Stone ofOctober 30, insofar as it changed Stone's starting hour to 6 a.m.During the entiresummer and until October 16, Stone had worked from 7 a.m. to noon, -and from 1to 4 p m 42 Thus, the early morning starting hour was not unknown to him.More-over, in his letter to Baker of November 2, Stone made it clear that he had "no ob-jection to the new assigned hours of starting my shift (6 a.m.)."And Baker hadample reason to prefer that janitorial work be done in the morning rather than atnight,43 and was not required to place Stone's personal convenience above the in-terests of the Respondent in efficient operation.Finally, as Stone was no longerneeded on the camera for "Party Line" in midafternoon, this was a logical time tochange his starting hour. I therefore conclude that the General Counsel has failedseThe Respondent had considered hiring a third specific junior engineer but decided"at the last moment" not to do so "for personal reasons."111 find no evidence in the record to support the Respondent's alternative defense thatStone was relieved of camera work in accordance with his own desire41 It is true that the timing of the October 23 memo plus the Respondent's union animuscreates some suspicion of illegal motive, but in my opinion they are insufficient to over-come the evidence indicating the Respondent had a legitimate motive for relieving Stoneof camera work on October 2342Beginning October 18, and through October 30, he worked from 2 to 10 p.m48According to Baker, it is preferable to have cleanup work done at the beginning ofthe day "so that the station will look at its best throughout . . the remainder of the FETZER TELEVISION, INC.673to prove that Baker's decision to have Stone start work at 6 a.m. beginning No-vember 1 was discriminatorily motivated.44There remains the issue of whether, on October 30, Stone was discriminatorilytaken off his formermaintenanceduties.This presents two questions:Were Stone'sduties regardingmaintenanceactually changed after October 30, and if so was thechange discrirninatonly motivated?Ellerman testified categorically that, so far as heknows, Stone has never been relieved of any maintenance duties and that he per-forms "everything else that he had done outside of camerawork."Ellerman alsotestified that there are projects "still waiting to be completed.and.Mr.Stone will do those jobs" when he is well enough to resume work.The fact thatStone actually was assigned to two maintenance tasks in January 1960, lends somesupport to this view.However, in the light of the wording of the memo of October30, and the testimony of Baker, discussed below, it appears likely that Ellerman maynot have been fully informed on the matter. Baker, who authored the memo, testi-fied that it was intended to confine Stone to "any normal maintenance" which he de-fined as including cleaning, waxing, and "routine preventative building maintenance"such as touching up the paint on trim around a doorway or replacing a washer in aleaky faucet, but excluding projects "of major proportions," for example knocking ahole through a wall, putting in a new window, or painting the transmitter or thestudioStone's own interpretation of the memo is indicated by his ceasing work onthe painting job he had commenced before receiving it-and in the light of thememo's wording, such an interpretation was not unreasonable. In this connection itis significantthat although Stone left the painting job partially completed from No-vember 1 to the time of his injury more than 2 months later, he was never criticizedfor this or told to finish this project.Finally, if the phrase "to be responsibleonlyfor the proper cleanup, waxing etc., of the transmitter building" [emphasis supplied]was not intended to place a limit on his previous maintenance functions, therewould appear to be no logical reason for its inclusion in the memo.Accordingly,I am convinced, and find, that Baker's memo to Stone on October 30 was intendedto limit and change Stone's former duties. In any event, even had it not been sointended, it had that effect, for Stone never completed the painting job and therebylost work.Let us turn now to the question of the motive behind this change. Baker, whomade the decision, offered no reason for it. In the complete absence of any ex-planation,and in view of its timing and the Respondent's hostility to the Union, plusthe Respondent's knowledge of Stone's adherence to the Union, I conclude that thischange was discriminatorily motivated.D. The discharge of George Labbe1.FactsLabbe was hired by Sparton in November 1957, to work in the film departmentof stationWWTV and as part-time cameraman and messenger.He also did shippingand receiving of films. In mid-1959 he was put on camera work full time.HeremainedatWWTV without any break in employment when the Respondent tookover the station. In addition to his dutiesas cameraman,there were periods whenhe performed other functions.Thus he was a "vacation fill-in" on film editing andalso acted as a technical director (switcher) full time for approximately a month.As mentioned previously, Labbe receiveda raise inpay effective August 1 1959.Prior to the election held in October, Labbe signed a card authorizing the Union torepresenthim incollective bargaining.After the election he became the Union'sproduction steward at station WWTV.This entitled him to a place on the Local'snegotiating committee, the other members of which were Stone and Bradshaw.Assuch, he attended the first negotiating meeting between representatives of the Re-spondent and representatives of the Union which was held around November 23or 24.45Labbe workedas usual onFriday, November 27.On Monday, November 30, aregularpayday, he went to the studio to pick up his paycheck.The head of the Re-44The fact that Stone's temporary replacement at that time began working at midnightdoes not alter this conclusion, for because of the presence of the tower repair crew,morning janitorial work was not feasible4 There is a conflict in the testimony as to whether or not, on this occasion, Labbewas introduced to the Respondent's representatives specifically as the Union's steward.I deem it unnecessary to resolve this conflict, as in any event all witnesses agree that heattended the session as one of the Union's representatives.586439-61-vol. 129-44 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent'saccounting department handed him his regular paycheck,an additionalcheck, and an interoffice memo signed by Ellerman which read:We are cutting down on the number of production employees at WWTV. Effec-tive immediately your services will be terminated.Enclosed you will find acheck covering your earned vacation plus two weeks termination pay.Labbe went to Ellerman's office and said to Ellerman:"Thanks a lot, Gene." Eller-man replied:"That's all right, George."Labbe then left and has not worked forthe Respondent since that time.Afterhis discharge,Labbe applied for unemployment compensation.His claimwas not opposed by the Respondent.At Labbe's request, Wheeler furnished him witha letter of recommendation which read,in part:The reason for his ultimate release was a reduction in camera use, and thetransference of the basic responsibility for camera operation to the engineeringdepartment.At the time of Labbe's discharge,the only other people who operated cameras atWWTVwere Bass and Scolton,both engineers.For about a month after Labbe'sdischarge,there was some occasions when cameras were run by nonengineers.How-ever, since January 1,1960, the only people who have operated cameras at WWTVhave been licensed engineers.2.Contentions of the partiesThe complaintalleges, and the General Counsel and the Union maintain, thatLabbe wasdischargedon November30 because of his union activities.In support ofthis contentiontheypointto theRespondent's union animus, the timing of the dis-charge shortly after Labbe's connectionwith the Union became known,and the factthat nonengineersoperatedcameras afterLabbe wasdismissed.The answer admitsthat Labbe was discharged on November 30, butalleges that this was because "busi-ness reasonsdictatedthe discontinuance of the cameraman classification and thetransferof the duties thereof . . . tothe engineering department."There is nocontentionthat theRespondent was dissatisfiedwith Labbe'swork performance inany capacityexcept for his switching work, as appears below.3.ConclusionsAs described previously,the Respondent decided to have its camera work per-formed by licensed engineers.As the initial step in this program it hired Bass andScolton,then took Stone off camera operation and replaced him with Scolton.WhenRunyon later quit,and was replaced on the camera by Bass, this left Labbe as theonly cameraman who was not an engineer. During the last week of Labbe's employ-ment Ellerman conferred with Wheeler about the matter.On Wheeler's recommen-dation, Ellerman decided to complete the plan to have engineers run cameras byrelieving Labbe of camera work.They discussed the possibility of transferringLabbe to other work. Labbe had been a messenger,but WWTV no longer employedsuch a classification.He had also been a film editor,but the Respondent alreadyhad a full-time film editor.The only other possibility for Labbe as a nonengineerwas technical director (switcher).Wheeler informed Ellerman that Labbe hadtried this before but"hadn't proved too satisfactory, and I really didn't consider himcapable and qualified for the position."Accordingly,Ellerman decided to dischargeLabbe.AfterJanuary 1,1960, the completed plan was put into full effect, andthereafter cameras were operated only by engineers.46For the foregoing reasons I am convinced,and find,that the General Counsel hasfailed to prove that the discharge of Labbe on November 30 was violative of the Act.THE REMEDYIt has been found that the Respondent threatened its employees with discharge orother reprisals if they joined or assisted the Union or selected the Union as theirbargaining representative.It has also been found that the Respondent, on October30, 1959, discriminatorily relieved employee Gordon Stone of certainmaintenanceseWhile it is truethat for amonth after Labbe's discharge there were still instancesof nonengineers operating cameras,it is not altogether clear on the record that this wasdone pursuant to any specific instructions from,or with theknowledge or consent of,any supervisory personnel.Moreover,such functional changes sometimes take a littlewhile to inure. NORTH ELECTRIC COMPANY675duties theretofore performed by him.These unfair labor practices indicate a basicopposition to the purposes of the Act, and therefore danger exists that the Respondentmay in the future commit other unrelated unfair labor practices.Accordingly, it willbe recommended that the Respondent cease and desist not only from committing theunfair labor practices found, but also from in any other manner violating the rightsguaranteed its employees in Section 7 of the Act.Affirmatively, it will be recommended that the Respondent rescind its memo toGordon Stone dated October 30, 1959, insofar as it relieves Stone of maintenanceduties theretofore performed by him. It will further be recommended that the Re-spondent offer to Stone immediate and full reinstatement to his former or substan-tially equivalent maintenance duties, as they existed prior to October 30, 1959, andmake him whole for any loss of pay he may have suffered by reason of the discrimina-tion against him by the payment to him of a sum of money equal to that which henormally would have earned in the performance of maintenance duties from October30, 1959, to the date on which the Respondent restores him to the maintenance dutiesperformed by him prior to October 30, 1959.It will further be recommended that the Respondent preserve and make available tothe Board or its agents all records needed to determine the amount of backpay duehereunder, and post the usual notices.Finally it will be recommended that the com-plaint be dismissed, insofar as it alleges that the Respondent illegally interrogated itsemployees, discriminated against Gordon Stone on October 23, 1959, or discrimi-nated against George Labbe on November 30, 1959.Upon the basis of the foregoing findings of fact, and upon the entire record in thesecases, I make the following:CONCLUSIONS OF LAW1.National Association of Broadcast Employees and Technicians (AFL-CIO) is,and at all material times has been, a labor organization within the meaning of Section2(5) of the Act.2.By relieving Gordon Stone on October 30, 1959, of certain maintenance dutiestheretofore performed by him thus discriminating in regard to his hire and tenure ofemployment, thereby discouraging membership in the above-named labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By the above-described conduct, and by threatening its employees with dischargeor other reprisals if they join or assist the above-named labor organization or selectitas their bargaining representative, the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of the Actand thereby has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.4.The above-described unfair labor practices, occurring in connection with the Re-spondent's operations, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof, and constitute unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act.5.The General Counsel has failed to prove that the Respondent illegally interro-gated its employees, discriminated against Gordon Stone on October 23, 1959, or dis-criminated against George Labbe on November 30, 1959.[Recommendations omitted from publication.]North Electric CompanyandUnited Steelworkers of America,AFL-CIO.Case No. 8-CA-1975.November 16, 1960DECISION AND ORDEROn April 27, 1960, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices but recommending that the complaint be dismissed, as129 NLRB No. 78.